                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

HUMAN RIGHTS DEFENSE CENTER,                      )
                                                  )
     Plaintiff,                                   )
                                                  )
v.                                                )          NO. 1:19-cv-00031
                                                  )
MARSHALL COUNTY, TENNESSEE,                       )          JUDGE CAMPBELL
et al.,                                           )          MAGISTRATE JUDGE HOLMES
                                                  )
     Defendants.                                  )

                                             ORDER

        Pending before the Court is Plaintiff’s Motion for Preliminary Injunction (Doc. No. 8).

 The Court will hold a hearing on the Motion on July 23, 2019, at 1:30 p.m. Absent extraordinary

 circumstances, the hearing will conclude on that day.

        The parties shall file by noon on July 16, 2019, the following pertaining to the

 preliminary injunction hearing: (1) any affidavits; (2) witness lists; (3) exhibit lists; (4) any

 depositions and/or deposition designations; (5) any stipulations; (6) any motions in limine; and

 (7) any supplemental briefs. No witness shall testify live at the preliminary injunction hearing

 unless the party calling such witness to testify has identified and made that witness available for

 a deposition prior to the hearing.

        It is so ORDERED.

                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




     Case 1:19-cv-00031 Document 39 Filed 06/18/19 Page 1 of 1 PageID #: 308
